DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ari Pramudji on 6/2/2022.

The application has been amended as follows: 

As per Claim 11:
	Line 12, change the phrase “the disconnected end” to --a disconnected end--.

As per Claim 19:
	Line 1, change the phrase “claim 16” to --claim 17--.
Election/Restrictions

Claims 1-20 allowable. Claims 16-20, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions of the species of Figs. 4A and 4B, as set forth in the Office action mailed on 6/9/2021, is hereby withdrawn and claims 16-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:

Regarding Claim 1, the prior art of record does not teach or suggest the following claim limitations:

locate a disconnected end along the disjointed route from at least one nodal feature of the nodal features, and 
identify the conductive path associated with the disjointed route as a metal-via extension.

Regarding Claim 11, the prior art of record does not teach or suggest the following claim limitations:

locating a turning point along the disjointed route between the at least one nodal feature and a disconnected end, and 
identifying the conductive path associated with the disjointed route as a metal-via extension.

Regarding Claim 16, the prior art of record does not teach or suggest the following claim limitations:

locating a disconnected end along the disjointed route from at least one nodal feature of the nodal features, 
locating a turning point along the disjointed route between the at least one nodal feature and the disconnected end, and 
identifying the conductive path associated with the disjointed route as a metal- via extension.

Claims 2-10, 12-15, and 17-20 are allowed based on their dependency to Claims  1, 11, and 16, respectively, for the reasons stated above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC D LEE whose telephone number is (571)270-7098. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC D LEE/Primary Examiner, Art Unit 2851